Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  April 13, 2021

The Court of Appeals hereby passes the following order:

A21D0260. IN RE: ROBERT D’AGOSTINO.

      In 2019, Robert D’Agostino filed a “Petition for Removal From Registry,” in
which he apparently sought removal from a sex offender registry based on a 2003
federal conviction of possession of child pornography. In an order entered on January
11, 2021, the trial court denied D’Agostino’s motion. D’Agostino filed a motion for
reconsideration, which the trial court also denied. On March 18, 2021, D’Agostino
filed an application for discretionary review of the trial court’s order. However, we
lack jurisdiction.
       To be timely, an application for discretionary appeal must be filed within 30
days of the entry of the order or judgment to be appealed. See OCGA § 5-6-35 (d).
The requirements of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept
an application for appeal not made in compliance therewith. See Boyle v. State, 190
Ga. App. 734 (380 SE2d 57) (1989). The denial of a motion for reconsideration is not
directly appealable. See Bell v. Cohran, 244 Ga. App. 510, 511 (536 SE2d 187)
(2000). And the filing of such motion does not extend the time for appealing the
underlying judgment – in this case, the order denying D’Agostino’s petition for
removal from the sex offender registry. Id.
      D’Agostino’s application is invalid as to the order denying his motion for
reconsideration and untimely as to the order denying his petition for removal from the
registry, as it was filed 59 days after the entry of the trial court’s order. Accordingly,
this application is hereby DISMISSED for lack of jurisdiction.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       04/13/2021
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                     , Clerk.